Citation Nr: 1729137	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-07 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUES

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee, status post-internal derangement repair, with residual degenerative joint disease and scar.

2.  Entitlement to a disability rating in excess of 10 percent for left knee limitation of flexion from September 8, 2011, to October 13, 2015.

3.  Entitlement to a disability rating in excess of 40 percent for left knee limitation of extension from October 13, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 1964. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO indicated that "a disability which has been continuously rated at or above any evaluation for 20 or more years cannot be reduced except upon a showing that such rating was based on fraud.  The RO noted that although a recent examination showed improvement to the left knee condition, the 30 percent evaluation for this disability is protected.  That 30 percent rating was initially assigned and is currently assigned under Diagnostic Code 5257.  

In August 2015, the Board remanded this case.

In a subsequent November 2015 rating decision, the RO determined that a separate rating for the left knee based on limitation of flexion (Diagnostic Code 5260) was warranted and assigned a 10 percent rating effective September 8, 2011 to October 13, 2015.  The RO also determined that a separate rating for the left knee based on limitation of extension (Diagnostic Code 5261) was warranted and assigned a 40 percent rating effective October 13, 2015.  

Thus, for the appeal period, the Veteran was assigned a 30 percent rating for internal derangement repair with residual degenerative joint disease and scar and a 10 percent rating based on limitation of flexion for September 8, 2011, to October 13, 2015.  So, until October 13, 2015, the combined rating was 40 percent per 38 C.F.R. § 4.25.  From October 13, 2015, the Veteran was still rated as 30 percent disabling for the internal derangement repair with residual degenerative joint disease and scar, as well as a 40 percent rating based on limitation of extension, for a combined 60 percent rating.

The issue of a TDIU was raised in the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that, a claim for a TDIU is considered part and parcel of the claim for benefits for the underlying disability. Id. at 453-54.  Therefore, the Board construes that the issue of entitlement to a TDIU is part of the current claim.  


FINDINGS OF FACT

1.  Prior to October 13, 2015, the Veteran's left knee disability was manifest by painful motion on flexion which was limited to 130 degrees; there was no painful or limited extension; instability or subluxation was not shown.

2.  From October 13, 2015, the Veteran's left knee disability did not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2015, the criteria for a rating in excess of 30 percent for left knee limitation of flexion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  Prior to October 13, 2015, the criteria for a rating in excess of 10 percent for left knee, status post-internal derangement repair, with residual degenerative joint disease and scar, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2016).

3.  From October 13, 2015, the criteria for a combined rating in excess of 60 percent for left knee disability, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.68, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5162, 5163 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

In conjunction with his claim for a higher rating for his left knee disability, the Veteran was afforded VA examinations and his VA treatment records have been obtained.  The VA treatment records do not show clinical findings in conflict with the VA examinations.

In February 2012, the Veteran was examined by VA.  Left knee flexion was to 100 degrees with pain at 60 degrees.  Extension was full at zero degrees and pain free.  With three repetitions, flexion was limited to 60 degrees and extension remained the same.  It was noted that the Veteran had less movement than normal, incoordination, pain on movement, swelling, disturbance of movement, and interference with sitting, standing, or weight-bearing.  The Veteran had tenderness or pain to palpation for joint line or soft tissues.  Strength was normal.  Stability testing was normal.  There was no subluxation or dislocation.  The Veteran did not have shin splints.  The Veteran had previously undergone a meniscectomy in 1963.  His residual was the development of postoperative degenerative joint disease.  The Veteran also had a left knee scar, but it was not painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  The Veteran regularly used a brace and a cane.  The Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran had functional impairment with impaired prolonged standing, walking, climbing stairs, repetitive kneeling and squatting.  

On October 13, 2015, the Veteran was afforded another VA examination.  The Veteran stated he experienced flare-ups 3-4 times a month as a direct result of more than moderate standing or walking.  He indicated that flare-ups can reach 9/10, last 1-2 days and respond slightly to ice pack.  He reported that he did not currently take any type of pain medication.  He had complained of left knee pain in the past one year period which had gradually been getting worse and he also had swelling, pain with long sitting and also activity, the knee felt unstable and buckled.  The Veteran stated that his daily pain at rest ranged from 3/10 to 7/10 and was accompanied by marked stiffness.  The Veteran stated he experienced flare-ups 3-4 times a month as a direct result of more than moderate standing or walking.  He related that flare-ups can reach 9/10, last 1-2 days and responded slightly to ice packs.  The Veteran reported he did not currently take any type of pain medication.  The Veteran's motion was abnormal with flexion limited to 130 degrees and extension limited to 30 degrees.  There was not additional functional loss or range of motion after three repetitions.  The Veteran had difficulty standing for greater than 15 minutes and marked difficulty walking more than 200 feet.  There was pain on examination and with weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was marked tenderness to palpation over global fronto-lateral knee. Marked clicking and crepitus were also noted.  Pain, weakness, and lack of endurance limited function.  The Veteran had a reduction in muscle strength and atrophy.  There was no recurrent subluxation or lateral instability.  The Veteran stated he experienced mild to moderate effusion 2-3 times a month especially during flare-ups.  The Veteran was unable to perform stability testing due to marked pain.  The Veteran did not have shin splints.  The prior meniscal surgery was noted and the examiner indicated that the Veteran had pain.  The Veteran had a scar on the medial left knee and one on lateral left knee.  The scarring measured: length 6.0cm by width 1.2cm.  The Veteran constantly used a brace and a cane.  In addition, he regularly used a crutch.  The Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Industrial capacity was reduced.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Similarly, in Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

Prior to October 13, 2015

The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The February 2012 examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The examination also does not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here because remanding for another VA knee examination would not remedy the lack of testing performed at the 2012 VA examination.  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In this case, the Veteran had painful and limited motion on flexion.  Thus, the 10 percent assigned rating based on impairment of flexion was warranted.  However, as no factor including pain limited flexion to 30 degrees or less, a 20 percent rating is not warranted.  Since the Veteran exhibited full and pain-free extension, a separate rating based on extension is not warranted.  Further, while the Veteran has a protected 30 percent rating under Diagnostic Code 5257, he did not demonstrate subluxation or lateral instability; thus a higher rating is not warranted.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  In this case, the Veteran underwent a meniscectomy which resulted in degenerative arthritis which causes pain.  However, the Veteran's pain is already compensated under Diagnostic Code 5260.  Thus, a separate rating is not warranted.

In addition, the Board notes that the Veteran's scarring was asymptomatic and did not affect an area or areas exceed 6 square inches or greater.  Thus, a compensable rating is not warranted for the scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.

The Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

From October 13, 2015

For this period, the Veteran has been assigned a 30 percent rating under Diagnostic Code 5257 and a 40 percent rating under Diagnostic Code 5261.  The combined rating is 60 percent per 38 C.F.R. § 4.25.  The evidence shows that the Veteran did not have subluxation or lateral instability so a higher rating under Diagnostic Code 5257 is not warranted.  The Veteran's extension was limited to no more than 30 degrees, so a higher rating based on impairment of extension is not warranted.  A 10 percent rating would also be warranted under Diagnostic Code 5260 for painful flexion.  However, a rating greater than 60 percent for the appeal is barred.  That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule.  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163.  Accordingly, the Veteran may not receive a combined rating greater than 60 percent for his left knee.  The October 2015 examination also did not meet the requirements of Correia, but since a higher rating may not be assigned, there is no reason to remand for another examination.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a disability rating in excess of 30 percent for left knee, status post-internal derangement repair, with residual degenerative joint disease and scar; a disability rating in excess of 10 percent for left knee limitation of flexion from September 8, 2011, to October 13, 2015; and a combined disability rating in excess of 60 percent from October 13, 2015.


ORDER

1.  Entitlement to a disability rating in excess of 30 percent for left knee, status post-internal derangement repair, with residual degenerative joint disease and scar.

2.  Entitlement to a disability rating in excess of 10 percent for left knee limitation of flexion from September 8, 2011, to October 13, 2015.

3.  Entitlement to a disability rating in excess of 40 percent for left knee limitation of extension from October 13, 2015.




REMAND

The most recent VA examination report reflected comments by the Veteran that raise the matter of entitlement to a TDIU.  The VA examiner indicated reduced industrial capacity, but a complete opinion in that regard is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter that addressed entitlement to a TDIU.  

2.  A VA medical opinion should be obtained and the record should be reviewed.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


